DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 11/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5-7, 10, 13, 23, 25, 27, and 32-49 are pending in the application.
Claim 12 is canceled in the reply filed on 07/14/2021.
Claims 1, 5-7, 10, 13, 23, 25, 27, and 32-49 are examined on the merits.
Information Disclosure Statement
The new information disclosure statement(s) (IDS) submitted on 11/10/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement(s) has/have been considered by the examiner.
Response to Arguments
With respect to rejection(s) under 35 U.S.C. § 103 of amended claim 1, Applicant’s amendments and accompanying arguments have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Borgia (US PGPUB 20080045911) is being applied as primary reference for teaching a punctal plug comprising a body with a biodegradable polymer. New reference McClain (US PGPUB 20100239635) is being applied as secondary reference for teaching a bioadhesive disposed on a surface oriented to contact tissue of a subject. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “punctal plug”, “body”, “flared proximal end”, “flared midsection”, “flared distal end”, and “insertion device” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 36 is/are objected to because of the following informalities: 
Claim 36, “a biodegradable polymer selected from” should be changed to -- the biodegradable polymer selected from --.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 5-7, 10, 13, 23, 25, 27, and 32-49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, last line recites the newly added limitation “the punctal plug does not contain a reservoir” which fails to comply with the written description requirement. Applicant has not pointed out where the amended claim is supported, nor does there 
Claim(s) 5-7, 10, 13, 23, 25, 27, and 32-49 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33, lines 1-3 recites the limitations “inserting the bioadhesive into the punctum or the canaliculus comprises using a syringe, ampoule, or applicator to insert the bioadhesive into the punctum or the canaliculus” which is indefinite. Claim 33 does not include the punctal plug to insert the bioadhesive which is contradict with claims 1 and 27. It is unclear how the bioadhesive is inserted into the punctum. Claim 33 has the punctal plug to insert the bioadhesive into the punctum or the canaliculus --.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7, 23, 27, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgia (US PGPUB 20080045911) in view of McClain (US PGPUB 20100239635).
Regarding claim 1, Borgia discloses a punctal plug (Abstract and Fig. 3) comprising a body (a body 30: Fig. 3) comprising:
a biodegradable polymer (a biodegradable polymeric material: ¶0034) selected from a group consisting of poly(alpha-esters); polyhydroxyalkanoates; polycaprolactone; polypropylene fumarate; polyacetals; polyortho esters; polyphosphazenes; polyphosphoesters; polyester-ester; enzymatically degradable polymers; synthetic polyethers; polyethylene glycol; polypropylene glycol; polyethylene glycol diacrylate; polyethylene glycol dimethacrylate; elastin; elastin-like polypeptides; albumin; natural polyamino acids, polyy glutamic acid, poly L-lysine; poly L-glutamic acid; poly aspartic acid; polysaccharides; hyaluronic acid methacrylate; hyaluronic acid chondroitin sulfate; and chitosan alginate; and any combination thereof (polycaprolactone: ¶0034); …
wherein the punctal plug does not contain a reservoir (the punctal plug does not contain a reservoir: Abstract and Fig. 3).
Borgia does not disclose wherein the punctal plug further comprises a bioadhesive disposed on a surface oriented to contact tissue of a subject wherein the bioadhesive is selected from a group consisting of spider web-based bioadhesive, gecko lizard-based bioadhesive, natural and synthetic forms of amniotic membrane, gelatin-resorcin-formaldehyde/glutaraldehyde, glutaraldehyde glyoxal, albumin-glutaraldehyde, 2-octylcyanoacrylate, polyethylene glycol based hydrogel sealant, synthetic MAP coated by DOPA-functionalized polyethylene glycol and 
In an analogous art for being directed to solve the same problem, material designed to adhere to biological tissue for medical device, McClain discloses a technique of providing coating for an intraocular drug delivery device (¶0463). McClain further discloses a technique of using bioadhesive such as 2-octylcyanoacrylate as a coating (¶0526) for the benefit of adhering a medical device to biological tissue (¶0526-0527).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Borgia by incorporating a bioadhesive such as 2-octylcyanoacrylate, similar to that disclosed by McClain, in order to adhere a medical device to biological tissue, as suggested in ¶0526-0527 of McClain and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 5, Borgia in view of McClain discloses all the limitations as discussed above for claim 1.
Borgia further discloses wherein the body comprises a flared proximal end (enlarged segment 32: ¶0029 and Fig. 3).
Regarding claim 7, Borgia in view of McClain discloses all the limitations as discussed above for claim 1.
Borgia further discloses wherein the body comprises a flared distal end (collarette 34: ¶0029 and Fig. 3).
claim 23, Borgia in view of McClain discloses all the limitations as discussed above for claim 1.
Borgia further discloses a method of using a punctal plug (Abstract and Fig. 3; when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed.
Cir. 1986). See MPEP § 2112.02 (I)), wherein the punctal plug comprises a biodegradable polymer (a biodegradable polymeric material: ¶0034).
Borgia does not disclose a method of applying a bioadhesive to a tissue-contacting outer surface of a punctal plug, thereby forming a bioadhesive-coated punctal plug and inserting the bioadhesive-coated punctal plug into a punctum of an eye.
McClain further discloses a technique of using bioadhesive such as 2-octylcyanoacrylate as a coating (¶0526) for the benefit of adhering a medical device to biological tissue (¶0526-0527).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Borgia in view of McClain by incorporating a bioadhesive such as 2-octylcyanoacrylate, similar to that disclosed by McClain, in order to adhere a medical device to biological tissue, as suggested in ¶0526-0527 of McClain and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Since the punctal plug of Borgia in view of McClain meets the structural limitations 
Regarding claim 27, Borgia in view of McClain discloses all the limitations as discussed above for claim 1.
Borgia discloses a method of treating an ophthalmological condition comprising inserting a punctal plug according to claim 1 (see above) into a punctum (¶0029). See MPEP § 2112.02 (I).
Regarding claim 33, Borgia in view of McClain discloses all the limitations as discussed above for claim 27.
Borgia does not disclose wherein inserting the bioadhesive into the punctum or the canaliculus comprises using the punctal plug to insert the bioadhesive into the punctum or the canaliculus. 
McClain further discloses a technique of using bioadhesive such as 2-octylcyanoacrylate as a coating (¶0526) for the benefit of adhering a medical device to biological tissue (¶0526-0527).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Borgia in view of McClain by incorporating a bioadhesive such as 2-octylcyanoacrylate, similar to that 
Regarding claim 34, Borgia in view of McClain discloses all the limitations as discussed above for claim 27.
Borgia further discloses occluding the punctum with the inserted punctal plug (¶0019). See MPEP § 2112.02 (I).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgia in view of McClain, as applied to claim 1 above, and further in view of Beeley (US PGPUB 20120059338).
Regarding claim 6, Borgia in view of McClain discloses all the limitations as discussed above for claim 1.
Borgia does not disclose wherein the body comprises a flared midsection.
In the same field of endeavor, punctal plug, Beeley discloses a diamond-shaped punctal plug (130) comprising a body (housing 10, 20) that is permeable or impermeable to an active agent (¶0035). Beeley further discloses the body (10, 20) comprising a flared 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Borgia in view of McClain by changing the shape of the body of the punctal plug, similar to that disclosed by Beeley, in order to improve retention of the punctal plug in the lacrimal punctum, as suggested in ¶0035 of Beeley and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to change the shape of the body of the punctal plug for the purpose of improving retention of the punctal plug. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). (See MPEP § 2144.04 IV B).
Claim(s) 10, 25, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgia in view of McClain, as applied to claim 1 above, and as evidenced by Ricci (Ricci B, Ricci F. Octyl 2- cyanoacrylate tissue adhesive in experimental scleral buckling. Acta Ophthalmol Scand. 2001 Oct;79(5): 506-8 – of record).
As evidenced by Ricci, octyl 2- cyanoacrylate is biodegradable (Pg. 508, Col. 2, ¶1).
Regarding claim 10, Borgia in view of McClain discloses all the limitations as discussed above for claim 1.
Borgia does not disclose wherein the bioadhesive is biodegradable. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Borgia in view of McClain by incorporating a bioadhesive such as 2-octylcyanoacrylate, similar to that disclosed by McClain, in order to adhere a medical device to biological tissue, as suggested in ¶0526-0527 of McClain and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Thus, Borgia in view of McClain implicitly discloses wherein the bioadhesive is biodegradable (the bioadhesive octyl 2- cyanoacrylate is biodegradable, as evidenced by Pg. 508, Col. 2, ¶1 of Ricci; thus, Borgia in view of McClain further implicitly discloses the claimed limitation).
Regarding claim 25, Borgia in view of McClain discloses all the limitations as discussed above for claim 23.
Borgia does not disclose wherein the bioadhesive is biodegradable. 
McClain further discloses a technique of using bioadhesive such as 2-octylcyanoacrylate as a coating (¶0526) for the benefit of adhering a medical device to biological tissue (¶0526-0527).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Borgia in view of McClain by incorporating a bioadhesive such as 2-octylcyanoacrylate, similar to that disclosed by McClain, in order to adhere a medical device to biological tissue, as 
Regarding claim 32, Borgia in view of McClain discloses all the limitations as discussed above for claim 27.
Borgia does not disclose wherein the bioadhesive is biodegradable. 
McClain further discloses a technique of using bioadhesive such as 2-octylcyanoacrylate as a coating (¶0526) for the benefit of adhering a medical device to biological tissue (¶0526-0527).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Borgia in view of McClain by incorporating a bioadhesive such as 2-octylcyanoacrylate, similar to that disclosed by McClain, in order to adhere a medical device to biological tissue, as suggested in ¶0526-0527 of McClain and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Thus, Borgia in view of McClain implicitly discloses wherein the bioadhesive is biodegradable (the bioadhesive octyl 2- cyanoacrylate is biodegradable, as evidenced by Pg. 508, Col. 2, ¶1 of Ricci; thus, Borgia in view of McClain further implicitly discloses the claimed limitation).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgia in view of McClain, as applied to claim 1 above, and further in view of Becker (US PGPUB 20170224356).
Regarding claim 13, Borgia in view of McClain discloses all the limitations as discussed above for claim 1.
Borgia does not disclose an insertion device. 
In the same field of endeavor, punctal plug, Becker discloses an insertion device (an inserter/surgical tool 11: ¶0168 and Fig. 1) for assisting in guiding a punctal plug (12) to insert the punctal plug into the punctum (¶0012).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Borgia in view of McClain by incorporating an insertion device, similar to that disclosed by Becker, in order to assist in guiding a punctal plug to insert it into the punctum, as suggested in ¶0012 of Becker. 
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US PAT 5283063) in view of McClain and as evidenced by Sawhney (USPGPUB 20100209478).
As evidenced by Sawhney, hydrogel is a biodegradable polymer (¶0085-0086, 0134, and 0138).
Regarding claim 35, Freeman discloses a method of treating an ophthalmological condition (Abstract, Col. 1, lines 12-18, and Fig. 3) comprising 
inserting a punctal plug (a punctum plug 22: Fig. 3) into a punctum of an eye (Col. 3, lines 60-68), wherein the punctal plug comprises a 
occluding the punctum with the inserted punctal plug (Col. 2, lines 13-21); wherein the punctal plug does not contain a reservoir (Fig. 3).
Freeman does not disclose wherein the punctal plug further comprises 2-octylcyanocrylate or polyethylene glycol-based hydrogel sealant disposed on a body surface oriented to contact tissue of a subject.
McClain further discloses a technique of using bioadhesive such as 2-octylcyanoacrylate as a coating (¶0526) for the benefit of adhering a medical device to biological tissue (¶0526-0527).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Freeman by incorporating a bioadhesive such as 2-octylcyanoacrylate, similar to that disclosed by McClain, in order to adhere a medical device to biological tissue, as suggested in ¶0526-0527 of McClain and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claims 37, 39, 40, 42, 44 and 45, Freeman in view of McClain discloses all the limitations as discussed above for claim 35.

Regarding claims 38, 41, and 43, Freeman in view of McClain discloses all the limitations as discussed above for claim 35.
Freeman does not disclose wherein the punctal plug adheres to the tissue of the subject.
McClain further discloses a technique of using bioadhesive such as 2-octylcyanoacrylate as a coating (¶0526) for the benefit of adhering a medical device to biological tissue (¶0526-0527).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Freeman in view of McClain by incorporating a bioadhesive such as 2-octylcyanoacrylate, similar to that disclosed by McClain, in order to adhere a medical device to biological tissue, as suggested in ¶0526-0527 of McClain and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Thus, Freeman in view of McClain further discloses wherein the punctal plug adheres to the tissue of the subject.
Regarding claims 46-48, Freeman in view of McClain discloses all the limitations as discussed above for claim 35.
Freeman further discloses utilization of an insertion device (an insertion tool) for inserting the punctal plug into the punctum (Col. 3, lines 54-60 and Col. 4, lines 3-18); .
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of McClain, as applied to claim 35 above, and further in view of Barman (US PGPUB 20170296483).
Regarding claim 36, Freeman in view of McClain discloses all the limitations as discussed above for claim 35.
Freeman does not disclose the biodegradable polymer selected from polyether urethanes; polyether-ester block copolymer thermoplastic elastomer compounds; polyethylene glycol; polyethylenes; polyglycolides; polyhydroxyalkanoates; or any combination thereof.
In an analogous art, devices for treating ophthalmological condition, Barman discloses a nanostructured biocompatible wafer for placement in the conjunctival cul-de-sac (Abstract). Barman further discloses/suggests a technique of using a biodegradable polymer such as polyethylene glycol (¶0060) as a part of the wafer for the benefits of providing sustained release drug delivery and reducing elevated intraocular pressure (¶0008 and 0015).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Freeman in view of McClain by selecting polyethylene glycol as a biodegradable polymer, similar to that disclosed by Barman, in order to provide sustained release drug delivery and reduce .
Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of McClain, as applied to claim 35 above, and further in view of Hadba (US PGPUB 20090234384).
Regarding claim 49, Freeman in view of McClain discloses all the limitations as discussed above for claim 35.
Freeman does not disclose wherein the punctal plug comprises polyethylene glycol based hydrogel sealant disposed on a body surface oriented to contact tissue of a subject.
In an analogous art for being directed to solve the same problem, adhesives to attach tissues, Hadba discloses absorbable surgical materials (Abstract). Hadba further discloses/suggests a technique of using polyethylene glycol based hydrogel sealant (¶0047) for the benefit of providing an adhesive to attach tissues (¶0047).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the punctal plug of Freeman in view of McClain by selecting polyethylene glycol based hydrogel sealant, similar to that disclosed by Hadba, in order to provide an adhesive to attach tissues, as suggested in ¶0047 of Hadba and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                        

/ANDREW J MENSH/Primary Examiner, Art Unit 3781